Per Curiam.
Plaintiff obtained an interlocutory injunction restraining defendant from seizing and selling for taxes certain sheep owned by plaintiff. Thereafter the court dissolved the injunction, and taxed the costs of the motion in that behalf at $25. The parties then submitted an agreed statement, disclosing substantially the facts shown in Bank v. Province, ante (decided by this court Jan. 17, 1898,) 51 Pac. 821. Upon August 2,' 1897, the District Court rendered judgment declaring the sheép subject to taxation under the statutes of Montana. From the order dissolving the injunction, and from the judgment entered, plaintiff has appealed.
Upon authority of Bank v. Province, supra, the order and judgment are reversed, and the District Court of Sweet Grass county is directed to perpetually enjoin defendant from seizing or selling said property for such taxes.

Reversed and Remanded.